                                             Case 4:19-cv-06759-YGR Document 17 Filed 07/31/20 Page 1 of 4




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        AMADO REYES TRUJILLO,                            Case No. 19-cv-06759-YGR (PR)
                                                         Petitioner,                         ORDER DENYING MOTION FOR
                                   5
                                                                                             RECONSIDERATION
                                                   v.
                                   6

                                   7        MONA D. HOUSTON, Acting Warden,
                                                         Respondent.
                                   8

                                   9   I.       INTRODUCTION
                                  10            This is a closed pro se action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

                                  11   Before the Court is Petitioner’s motion entitled, “Request a Review,” in which Petitioner “moves

                                  12   this Court [to] review his writ[] of habeas corpus.” Dkt. 16 at 1. The Court construes his request
Northern District of California
 United States District Court




                                  13   as a motion for reconsideration of the Court’s Order dismissing his action on January 3, 2020,

                                  14   presumably pursuant to either Rule 59(e) or 60(b) of the Federal Rules of Civil Procedure. Having

                                  15   read and considered the papers filed in connection with this matter and being fully informed, the

                                  16   Court hereby DENIES the motion for the reasons set forth below.

                                  17   II.      BACKGROUND
                                  18            Petitioner filed this pro se action for writ of habeas corpus to challenge a 2003 conviction

                                  19   from Santa Clara County Superior Court. However, Petitioner had filed a previous petition for a

                                  20   writ of habeas corpus with this Court, challenging the same conviction and sentence. See Case

                                  21   No. C 11-1908 CW (PR). The instant action was dismissed because Petitioner needed to obtain

                                  22   permission from the United States Court of Appeals for the Ninth Circuit to file a second or

                                  23   successive petition if he wanted to challenge the 2003 conviction because he already litigated one

                                  24   federal habeas petition challenging that 2003 conviction. Dkt. 11 at 1.

                                  25            Petitioner now returns with the pending motion that presents his claim of ineffective

                                  26   assistance of counsel (“IAC”), which was alleged in the petition filed in this action. Dkt. 16 at 1-

                                  27   4. The motion for reconsideration does not assert any legal or factual error in the order of

                                  28   dismissal or judgment in this action. See id.
                                          Case 4:19-cv-06759-YGR Document 17 Filed 07/31/20 Page 2 of 4



                                       III.   DISCUSSION
                                   1
                                              Where, as here, the Court’s ruling has resulted in a final judgment or order, a motion for
                                   2
                                       reconsideration may be based either on Rule 59(e) or Rule 60(b) of the Federal Rules of Civil
                                   3
                                       Procedure. As of 2009, the Federal Appellate Rule 4’s deadline to file a motion for
                                   4
                                       reconsideration under Rule 59(e) is twenty-eight days. See Classic Concepts, Inc. v. Linen Source,
                                   5
                                       Inc., 716 F.3d 1282, 1285 (9th Cir. 2013). Petitioner’s present motion is deemed filed on the date
                                   6
                                       it was signed, February 18, 2020. Dkt. 16 at 1. However, the dismissal was issued on January 3,
                                   7
                                       2020, and thus his February 18, 2020 motion was filed past the twenty-eight-day period, and it is
                                   8
                                       therefore not timely under Rule 59(e).
                                   9
                                              Federal Rule of Civil Procedure 60(b) lists six grounds for relief from a judgment. Such a
                                  10
                                       motion must be made within a “reasonable time,” and as to grounds for relief (1) - (3), no later
                                  11
                                       than one year after the judgment was entered. See Fed. R. Civ. P. 60(c)(1). Rule 60(b) provides
                                  12
Northern District of California




                                       for relief where one or more of the following is shown: (1) mistake, inadvertence, surprise or
 United States District Court




                                  13
                                       excusable neglect; (2) newly discovered evidence which by reasonable diligence could not have
                                  14
                                       been discovered in time to move under Rule 59(b); (3) fraud, misrepresentation or misconduct by
                                  15
                                       the adverse party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
                                  16
                                       discharged; it is based on an earlier judgment that has been reversed or vacated; or applying it
                                  17
                                       prospectively is no longer equitable; (6) any other reason justifying relief. Fed. R. Civ. P. 60(b).
                                  18
                                       Rule 60(b)(6)’s “catchall provision” applies only when the reason for granting relief is not covered
                                  19
                                       by any of the other reasons set forth in Rule 60. See Jones v. Ryan, 733 F.3d 825, 839 (9th Cir.
                                  20
                                       2013). The movant “must show ‘extraordinary circumstances’ justifying the reopening of a final
                                  21
                                       judgment.” Id.
                                  22
                                              Here, Petitioner does not indicate under what provision of Rule 60(b) reconsideration is
                                  23
                                       warranted. In any case, he presents no valid basis for reconsideration under Rule 60(b). As
                                  24
                                       explained below, he alleges no new evidence that could not have been discovered with due
                                  25
                                       diligence. Furthermore, he fails to show mistake, inadvertence, surprise, excusable neglect, fraud
                                  26
                                       by the adverse party, or voiding of the judgment. Finally, he does not provide any other reason
                                  27
                                       justifying relief, such as extraordinary circumstances.
                                  28
                                                                                         2
                                          Case 4:19-cv-06759-YGR Document 17 Filed 07/31/20 Page 3 of 4




                                   1             The habeas court must not allow a Rule 60(b) motion to be used to circumvent the rule in

                                   2   28 U.S.C. § 2244(b) against second and successive habeas petitions. Jones, 733 F.3d at 833. A

                                   3   successive petition is a petition that raises claims identical to those raised and rejected on the

                                   4   merits in a prior petition, and a second petition is one that raises new claims after a petition raising

                                   5   other claims has been adjudicated on the merits. See Kuhlmann v. Wilson, 477 U.S. 436, 444 n.6

                                   6   (1986).

                                   7             There is no bright line rule for determining whether a document labeled as a Rule 60(b)

                                   8   motion actually is a true Rule 60(b) motion or is a disguised second or successive petition. See

                                   9   Gonzalez v. Crosby, 545 U.S. 524, 531-33 (2005); Jones, 733 F.3d at 834. These cases provide

                                  10   some guidance, however. “[A] legitimate Rule 60(b) motion attacks . . . some defect in the

                                  11   integrity of the federal habeas proceedings, while a second or successive habeas corpus petition is

                                  12   a filing that contains one or more claims, defined as asserted federal bas[e]s for relief from a state
Northern District of California
 United States District Court




                                  13   court's judgment of conviction.” Jones, 733 F.3d at 834 (internal quotation marks omitted) (citing

                                  14   Gonzalez, 545 U.S. at 530, 532 n.5). Proper Rule 60(b) motions include those “assert[ing] that a

                                  15   previous ruling which precluded a merits determination was in error, for example, a denial for

                                  16   such reasons as failure to exhaust, procedural default, or statute-of-limitations bar.” Gonzalez, 545

                                  17   U.S. at 532 n.4.

                                  18             Petitioner’s motion for reconsideration is in the nature of a successive petition rather than a

                                  19   proper Rule 60(b) motion. The motion does not argue any error of fact or law in the order of

                                  20   dismissal or judgment in this case. Instead, as mentioned, the motion asserts his previously-raised

                                  21   IAC claim. Because his motion for reconsideration presenting an IAC claim is in the nature of

                                  22   successive petition, it cannot be entertained by this Court unless and until Petitioner obtains

                                  23   permission from the Ninth Circuit to file a successive petition. See 28 U.S.C. § 2244(b)(3)

                                  24   (“Before a second or successive application permitted by this section is filed in the district court,

                                  25   the applicant shall move in the appropriate court of appeals for an order authorizing the district

                                  26   court to consider the application”). Nothing in the record indicates that Petitioner has done so.

                                  27   Therefore, his motion for reconsideration is DENIED. Dkt. 16.

                                  28             A certificate of appealability will not issue. See 28 U.S.C. ' 2253(c). This is not a case in
                                                                                            3
                                             Case 4:19-cv-06759-YGR Document 17 Filed 07/31/20 Page 4 of 4




                                   1   which “jurists of reason would find it debatable whether the petition states a valid claim of the

                                   2   denial of a constitutional right and that jurists of reason would find it debatable whether the

                                   3   district court was correct” in its rulings in the January 3, 2020 Order of Dismissal or in this Order.

                                   4   Slack v. McDaniel, 529 U.S. 473, 484 (2000). The denial of the certificate of appealability is

                                   5   without prejudice to Petitioner seeking a certificate from the Ninth Circuit.

                                   6   IV.      CONCLUSION
                                   7            For the foregoing reasons, the motion for reconsideration is DENIED. Dkt. 16. The denial

                                   8   of the motion for reconsideration is without prejudice to Petitioner seeking permission in the Ninth

                                   9   Circuit to file a successive petition for writ of habeas corpus. A certificate of appealability will

                                  10   not issue.

                                  11            The Clerk of the Court shall mail to Petitioner a copy of the form application for leave to

                                  12   file a second or successive petition.
Northern District of California
 United States District Court




                                  13            This Order terminates Docket No. 16.

                                  14            IT IS SO ORDERED.

                                  15   Dated: July 31, 2020

                                  16

                                  17
                                                                                                     YVONNE GONZALEZ ROGERS
                                  18                                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
